02-11-373-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00373-CV
 
 



JPMorgan Chase Bank, N.A.


 


APPELLANT




 
V.
 




Professional Pharmacy II and Cambridge Gorbutt MOB,
  L.P.


 


APPELLEES



 
 
------------
 
FROM THE 17th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered “Appellant's Agreed Motion To Dismiss Appeal As To Cambridge
Only.”  It is the court=s opinion that the motion
should be granted; therefore, we dismiss the appeal of JPMorgan Chase Bank, N.A. as to appellee Cambridge Gorbutt
MOB, L.P. only.  See Tex. R. App. P. 42.1(a)(1), 43.2(f).  This case
shall hereafter be styled “JPMorgan Chase Bank,
N.A. v. Professional Pharmacy II.”
          Costs
of the appeal shall be paid by the party incurring the same as between
appellant and appellee Cambridge Gorbutt MOB, L.P.,
for which let execution issue.  See Tex.
R. App. P. 43.4.
 
                                                                             PER
CURIAM
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ. 

 
DELIVERED:
 May 31, 2012




 




[1]See
Tex. R. App. P. 47.4.